Citation Nr: 1308008	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-37 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January 1967 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

All issues on appeal, with the exception of the claim for service connection for diabetes mellitus, are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for the issue of entitlement to service connection for diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

At the February 2012 hearing before the Board the Veteran requested to withdraw his appeal with respect to the issue of entitlement to service connection for diabetes mellitus.  Accordingly, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for diabetes mellitus is dismissed.


REMAND

The Veteran claims entitlement to service connection for a low back disorder, a bilateral ankle disorder, a bilateral knee disorder, and a bilateral hip disorder.  He claims that repetitive injuries from parachute training and jumping from helicopters in combat resulted in these claimed orthopedic disabilities.

The record reflects that the Veteran served in Vietnam and was awarded a parachute badge, an Air Medal, and a Combat Infantryman's Badge.  In the case of any veteran who engaged in combat with the enemy in active service, VA accepts as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (2012). This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).

A July 2011 VA treatment record and the Veteran's testimony in February 2012 at the hearing before the Board indicate that he is receiving disability benefits from the Social Security Administration (SSA) for disabilities for which he has claimed service connection.  VA must obtain SSA decisions and records which have bearing on a veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

At the February 2012 hearing before the Board, the Veteran testified that he was treated for complaints of low back pain at the VA Hospital in Fayetteville, North Carolina from 1970 to 1971.  An attempt to obtain these records must be made.  Records generated by VA are constructively included within the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The VA examinations of record are inadequate.  Although a joints examination was conducted in November 2011, the examiner indicated that he was only requested to conduct an examination and provide a medical opinion with respect to the right ankle, hip, and knee.  This, despite the fact that the Veteran claimed service connection for bilateral hip, knee, and ankle disorders, and informed the examiner of that at the time of the examination.  As a result, the Board has been provided an examination report which is over 50 pages in length, yet wholly inadequate with respect to the claims on appeal.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following action:
1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain complete copies of all treatment records for treatment of the Veteran at the VA Hospital in Fayetteville, North Carolina for the period from July 1970 to December 1971.  Additionally, the RO must attempt to obtain from SSA the records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA spine examination to determine whether any currently claimed low back disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements of injuries to his back during parachute training and jumping from helicopters in combat, the examiner must state whether any low back disorder found is related to the Veteran's active duty service, including any injury reported therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA joints examination to determine whether any currently claimed joint disorder, including both hips, both knees, and both ankles, are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include x-ray examination of both hips, both knees, and both ankles.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements of injuries to both hips, both ankles, and both knees during parachute training and jumping from helicopters in combat, the examiner must state whether any joint disorder for both knees, both hips, and both ankles found is related to the Veteran's active duty service, including any injury reported therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


